Twenty- four years have passed since the signing of the Oslo Accords, an interim agreement that set a five-year period for bringing an end to the Israeli occupation, giving hope to the Palestinian people that they would soon achieve independence within their State and peace between Palestinians and Israelis. What is left of that hope today? We recognized the State of Israel within the 1967 borders, but Israel’s continued refusal to do the same has called into question the mutual recognition that we signed in Oslo in 1993.
Since my address to the Assembly last year (see A/71/PV.14), when I urged us to make 2017 the year for ending the Israeli occupation of the territory of the State of Palestine, the Israeli Government has relentlessly pursued its settlement campaign on our land, in contravention of all international conventions and the relevant resolutions on the question of Palestine. It has also persisted in its flagrant disregard for reaching a
17-29395 7/29 two-State solution, resorting to delaying policies and tactics and devising pretexts to evade its responsibility for ending its occupation of the territory of the State of Palestine. Instead of addressing the underlying issues and resolving the root causes of the conflict, it has tried to divert international attention to secondary issues that in fact are caused by its colonial policies.
While we continue to call — as does the international community — for an end to the Israeli occupation of our State’s territory, Israel incites trouble and makes false accusations, pretends that there is no Palestinian partner and imposes unreasonable, obstructive conditions. Israel is well aware, as we all are, that its occupation breeds provocations and violence. Its military occupation of our land has now lasted for more than half a century.
Ten years ago, in a decision made by the United States, we agreed together to establish a tripartite committee to address the issue of incitement, made up of the United States, Palestine and Israel. The committee worked for some time but was eventually disbanded, and since then we have called for its revival, to no avail. Who is committing incitement now? And who is trying to maintain it? It is therefore very strange to hear some of those who should be responsible for ending the occupation refer to it as a half-occupation, or an alleged occupation.
What is meant by “alleged occupation”? For 50 years we have languished under the yoke of occupation, and now someone who is responsible says that this is an alleged occupation. That is unfair, wrong and unacceptable. Israel’s continuation of the occupation is an affront to the international community. The United Nations has a legal, political, moral and humanitarian obligation to end it and enable the Palestinian people to live in freedom and prosperity in their independent State of Palestine, with East Jerusalem as its capital and within the 4 June 1967 borders. That is the responsibility of the United Nations and the international community.
There can be no doubt that draining the quagmire of the colonial occupation of our land and ending its unjust, oppressive and illegal practices against our people would have an enormous effect on the fight against terrorism, thereby depriving terrorist groups of one of the key rallying cries they exploit to promote their obscurantist ideas. We therefore reiterate that it is vitally urgent to end the Israeli occupation of our land, since it is an integral part of the efforts that we must all make to confront such groups. Palestinians oppose all internal and international terrorist organizations, whatever their nature, origins or character. We stand against international terrorism and we are fighting it.
We have explored every avenue and exerted enormous efforts to achieve peace with our Israeli neighbours. Together with other Arab and Islamic States, we have adopted the invaluable Arab Peace Initiative, aimed at resolving the Palestinian and Arab-Israeli conflict. The Initiative states that upon Israel’s withdrawal from the Palestinian and Arab territories — the Golan and Shaba’a farmlands — occupied since 1967, the Arab and Islamic States will recognize Israel and normalize relations with it. What has been the Israeli response? Fifty-seven Arab and Islamic States have said that they are ready to recognize and normalize relations with Israel, but Israel is not interested.
In 2003, there was also the 2003 Quartet road map for an Israeli-Palestinian peace, endorsed by the Security Council and accepted by Palestine. It, too, was rejected by the Israeli Government — so apparently Israel is above the law. Next, a French-led initiative for peace attempted to break the stalemate in the peace process and ensure a successful effort to salvage the peace process and a two-State solution. It led to the convening earlier this year in Paris of the Conference for Peace in the Middle East, which was attended by 70 States and four international organizations. Israel has rejected and boycotted all of those efforts. Besides those I have already mentioned, President Vladimir Putin of Russia and President Xi Jinping of China have also launched initiatives for peace. The latest of those peace efforts — all of which we are grateful for — is being led by United States President Donald Trump. Where are those initiatives and why will Israel not accept them?
For our part, we have also repeatedly tried to revive the peace process. We have called on the Israeli Prime Minister simply to affirm his commitment to a two- State solution and sit with us at the negotiation table to delineate the borders between Israel and the State of Palestine in order to open a path for meaningful talks on resolving all the other final status issues. Unfortunately, he rejected that offer. We have continued our genuine efforts to achieve a successful peace process, and Israel nonetheless continues to ignore its commitments and obstruct those efforts through its relentless settlement activities. There is no place left for the State of Palestine, and that is unacceptable both to us and to those here in this Hall. The fact is that Israel is rejecting a two-State solution, posing a real threat to Israelis and Palestinians alike. We will therefore be compelled to undertake a comprehensive strategic review of the entire process.
A commitment to peace by one side is never enough to achieve peace. Either we are free or not free. We have issued warnings in the past, and continue to do so today, about the Israeli policies aimed at entrenching the occupation and colonial facts on the ground in East Jerusalem. We have pointed out that those policies fuel religious animosity and could lead to a violent religious conflict. We have called on the Israeli Government to uphold the historic and legal status quo of the city’s holy sites. However, since its occupation of East Jerusalem in 1967, the Israeli Government has repeatedly and unilaterally annexed Jerusalem. Jerusalem is occupied. It also decided to annex Golan, and did so. We rejected that at the time and continue to do so, together with the entier international community, including the Security Council.
The Security Council, the principal world authority on peace and security, has adopted numerous resolutions stating that such annexation processes are illegal. To whom should we turn? Since the Security Council and General Assembly resolutions are not being implemented, to whom should we turn? We have not chosen a path of terrorism or violence. Jerusalem is an occupied city. Israel’s decisions and practices there are null and void and entirely illegal. The same applies to all the Israeli settlements in East Jerusalem and the rest of the occupied Palestinian territory.
Israel’s attempts to change the historic status quo in Al-Quds and particularly the status and integrity of the Al-Aqsa Mosque can be described only as playing with fire and an infringement on our responsibilities and those of our brother country Jordan. We are both responsible for the city. We have warned the Israeli Government about the implications of such an act of aggression and will hold it fully responsible for the consequences. We do not desire a religious war, which would be dangerous for everyone. Our conflict is political, not religious, so let us leave religious issues out of the equation.
Despite the ongoing occupation and its oppressive policies and practices, we have been working effectively to build the institutions of our State, which has been recognized by a majority — 138 of those present — of the States Members of the United Nations. I would like to take this opportunity to once again thank all of the countries that have recognized the State of Palestine and have voted for upgrading its status at the United Nations. That is certainly helping to remedy the historic injustice that has befallen our people and showing support for the goal of peace between the Israelis and Palestinians in the Middle East and around the world.
I also stressed in my address to the Assembly last year that the status quo in the occupied territory of the State of Palestine is unsustainable. However, since the situation has only deteriorated, owing to Israel’s insistence on pursuing its occupation, aggressive policies and unending violations of international law, we must once again call on Israel, as the occupying Power, to fully respect and uphold all the obligations that its occupation implies and bear the consequences.
We cannot continue to be an Authority that has no authority or to allow the occupation to continue at no cost. We are fast approaching that point. If Israel does not want a two-State solution, if it does not want peace, let it assume its responsibilities and bear their consequences, because we will not bear those responsibilities for them. Today a two-State solution is in jeopardy. As Palestinians, we cannot stand still in the face of that threat, which is targeting our national, political and social existence on our land and endangering regional and international peace and security. We will have to take steps or look for alternatives in order to preserve our national existence and maintain the prospects for peace and security. But any option we try will be peaceful.
In such a situation, we have the right to seek alternatives that preserve our rights and protect our land and our people from a hardening system of the type of apartheid that ended in South Africa long ago but that continues to persist in Palestine. Is that acceptable? Can the world accept an apartheid regime in the twenty-first century in Palestine? Why, then, is there one?
On the other hand, we have called on the International Criminal Court, which is our right. If nobody wants to listen to us, then we will pursue all avenues to justice. We have called on the International Criminal Court to open an investigation and prosecute Israeli officials for their involvement in settlement activities and aggressions against our people. We will continue to pursue our accessions to international conventions, protocols and organizations, as Palestine has acquired observer status pursuant to resolution of 2012. I will convene the Palestinian National Council in the near future to operationalize a strategic review of these efforts.
Palestinians, Arabs and the world as a whole have a choice as to whether to respect international law and implement the two-State solution based on the 1967 borders. We will give the efforts being undertaken by President Donald Trump, the Quartet and the international community at large every chance to succeed so that a historic agreement or deal may be reached. We have heard that they are trying to strike a historic deal. We would like to thank them and hope that it will come to fruition soon.
We stress the two-State solution, which would enable the State of Palestine to live side-by-side with the State of Israel in security and peace. But if the two-State solution were to be fall apart due to the establishment of a one-State reality with two systems — a system of apartheid — following the unchecked imposition of the occupation that our people and the international community reject, that would be a failure, and neither the international community nor we will have any other choice but to continue the struggle and demand full and equal rights for all inhabitants of historic Palestine. This is not a threat, but we are warning Israel of the realities and the consequences of its ongoing policies that are gravely undermining the two-State solution. What do the Israelis want? Even if they talk about other issues, we continue to choose the two-State solution.
Our problem is with the Israeli colonial occupation, not with Judaism as a religion. Judaism for us Palestinians, be they Christian or Muslim, will never be considered a threat. It is an Abrahamic religion, like Islam and Christianity. God Almighty tells us in the Qur’an that, in the name of God the Compassionate and the Merciful, we should not distinguish between his messengers. Indeed, all His messengers — Mohammed, Jesus and others — are equal. All these religions are equal, and we do not make distinctions between prophets or messengers. On this occasion, we congratulate the Jews on their new year. We would also like to congratulate Muslims for their new Hijri year starting tomorrow. This is proof of our desire for a rapprochement among religions.
We have dutifully upheld our responsibilities towards our people in the Gaza Strip despite the split with Hamas that has been in place since 2007. Since that time, we have provided all forms of support on our own to our people in Gaza, who are gravely suffering from the cruel Israeli blockade. We have repeatedly affirmed that no one is more aware of the interests of our people in Gaza Strip than we are. We are eager to see to the interests of the people in Gaza served. We have said that there will be no State in Gaza alone and there will be no Palestinian State without the Gaza Strip. A State in Gaza alone is a false dream, and our State will be complete only when the Gaza Strip is part of it.
I must express my relief at the agreement reached in Cairo as a result of Egyptian efforts. We are grateful for those efforts aimed at nullifying the measures taken by Hamas following the split with us, including the formation of a Government. The Hamas Government has been cancelled, and there is now a commitment to the National Unity Government, which is a Government of national consensus, which will enable it to exercise its authority in the Gaza Strip and allow for general elections to be held. This agreement has met with our satisfaction. Next week, our Government is going to the Gaza Strip to assume its responsibilities. We wish the Government every success.
In my address to the General Assembly last year, I appealed to the Government of the United Kingdom to rectify the grave injustice it inflicted upon the Palestinian people when, in 1917, it issued the Balfour Declaration, promising Jews a national homeland in Palestine, despite the fact that Palestine was inhabited by the Palestinian people. Some 97 per cent of the population of Palestine at that time were Palestinians, who were disregarded. Again, Palestine at that time was inhabited by the Palestinian people and was among the most progressive and prosperous countries in the region. It should not have been colonized or placed under the mandate of a great Power. The British Government has not taken a single step to date to correct this historical injustice against our people. It should apologize, provide us with reparations and recognize the State of Palestine. We talked to its representatives at length and so far they have not provided a response. What is even worse is that in November they want to celebrate the centenary of this crime against our people.
The silence of the international community with respect to Israel’s aggressive policies has emboldened the country to continue its policies. I would remind the Assembly that, since its establishment, Israel has violated numerous provisions of international law. It has violated the Charter of the United Nations and continues to do so. It has violated General Assembly resolutions 181 (II), 194 (III) and Security Council resolution 242 (1967). We would recall that Article 42 of the Charter of the United Nations provides for the possible use of force to maintain or restore international peace and security. This could apply to those who conduct acts of aggression against the land of others.
Israel has taken a large part of our territory and was not deterred from doing so by the United Nations. Resolution 194 (III) provided for the return of refugees at that time. However, the United Nations did not adopt any follow-up resolution. Security Council resolutions have called for withdrawal from the occupied territories. Where are those resolutions? If the United Nations cannot implement its resolutions, who will? Israel does not want to. Is Israel above the law? There are double standards in dealing with different countries. That is the Assembly’s responsibility.
To salvage the peace process and the two-State solution, I urge the Organization and its Member States to adopt the following measures.
First, they should actively pursue efforts to bring an end to the Israeli occupation of the State of Palestine within a set time frame. It is no longer enough to issue generic statements calling for the end to the occupation and the achievement of peace without a deadline. Efforts must be made to implement the Arab Peace Initiative, including a just solution for the Palestinian refugee question, in accordance with resolution 194 (III). The Arab Peace Initiative addressed the issue of refugees very well in referring to a just and agreed- upon solution, not one imposed upon a certain party, in accordance with resolution 194 (III). Israel disregarded those resolutions, riding roughshod over them. To whom should we complain?
Second, they should act to bring to a halt to all settlement activities in occupied Palestinian land, as demanded in numerous United Nations resolutions, including the most recent Security Council resolution, 2334 (2016), in addition to the operative paragraphs of the Fourth Geneva Convention. An occupying Power should not expel the people from their land. This is in the text of the Fourth Geneva Convention. Who is responsible for implementing those texts? Israel refuses to do so. What is the international community doing?
Third, the Organization and Member States should ensure international protection to the lands and people of the State of Palestine until the occupation ends, as we are unable to provide protection to our people. Given all the forces, the arms that we are facing every day, who will protect us if the Member States do not? Many times we have put forward draft resolutions, but they are in vain.
Fourth, they should demand that Israel endorse and commit to the borders of 1967 as the basis for the two-State solution and set such borders in line with international resolutions. Once we delineate the borders, each party can act in its territory as it pleases without affecting or damaging the rights of the other party. Israel builds wherever it wants today, demolishing houses every day; even schools and hospitals are being demolished. Nobody raises an eyebrow.
Fifth, I must ask all the Member States of the United Nations that have recognized Israel to state that they have recognized Israel on the basis of the 1967 borders, thereby aligning themselves with international resolutions and reaffirming their commitment to those resolutions — even those who recognized Israel on the basis of resolution 181 (II). Resolution 181 (II) was violated. Hence my question: where are the borders of Israel that Member States are recognizing? How can Member States recognize a State that has no borders? Israel has not even decided on its own borders. Yet international law states that a State is a land with borders. But Israel has no borders. How can one recognize a State that has no clearly demarcated borders?
Sixth, I call on all States to end all forms of direct and indirect involvement with, and support to, the illegal Israeli colonial settlement regime on the land of the occupied State of Palestine, in accordance with United Nations resolutions and the affirmed positions of States in that regard. Such action would be similar to the international community’s approach to the apartheid regime in South Africa. We should not deal with settlements. We should not condone settlements. The black list of countries that are dealing illegally with Israeli settlements should be exposed.
Seventh, I urge those States that have not yet recognized the State of Palestine to do so. I do not understand how recognizing the State of Palestine within the 1967 borders harms the chances of peace. There could be minor amendments agreed between the two parties, but the basis is 1967, so our borders are well known. Where are the borders of Israel? How can recognizing the State of Palestine harm the chances of peace, especially since we Palestinians have recognized the State of Israel within the 1967 borders?
Eighth, we look to the Security Council to approve our application for full membership of the State of Palestine in the United Nations. What do we lack? What is missing? Every day we prove that we are eligible for such status. All those who support the two-State solution should recognize two States, not one State — Palestine and Israel. If a Member State recognizes Israel, it should recognize Palestine.
Ninth, we urge the international community to continue providing economic and financial support to the Palestinian people to achieve self-reliance. If the occupation ends we will say “thank you”. We will be self-reliant. Unfortunately, because we are under occupation, we can only seek assistance, and we are grateful to the international community because it is providing assistance. Help us to rid ourselves of the occupation, and we will thank Member States for their help.
We also urge the international community to continue providing support to the United Nations Relief and Works Agency for Palestinian Refugees in the Near East (UNRWA) to enable it to continue providing humanitarian assistance. In that connection, we warn against attempts to eliminate item 7 on the agenda of the Human Rights Council, or to change the mandate of UNRWA.
Efforts are also under way to obstruct the issuance of the list of companies operating in Israeli settlements. That is a black list. Why should we hide that list? It is similar to terrorism. Everybody should see the list to know who violates international law and who respects such law.
Tenth, we once again affirm our commitment to respecting human rights and international conventions, and to implementing the 2030 Agenda for Sustainable Development, the Paris Agreement on Climate Change and all other treaties and conventions that we have acceded to. We respect everything that we have acceded to or adopted, and we go hand in hand with the international community, of which we are part of.
The State of Palestine will reflect those imperatives, where appropriate, in the draft resolutions to be presented to the General Assembly. We call on the Assembly to vote in favour of those draft resolutions, with the clear aim of preserving the two-State solution, salvaging and promoting peace and achieving security and stability and prosperity for both Israelis and Palestinians and for the people of the entire region.
In conclusion, allow me to salute our great people, who remain steadfast in their homeland despite their suffering and peaceful struggle against foreign occupation. The culture of peace is prevailing among Palestinians. Those joining Da’esh and the Al-Nusra Front are not from Palestine.
I salute our people of Jerusalem, who exhibited one of the most shining examples of peaceful popular resistance against the Israeli colonial occupation. When they were prevented from praying, they prayed outside — they prayed and were victorious. I salute our people in exile and in the diaspora. I salute our people who remain steadfast in the West Bank and the besieged Gaza Strip. I salute our glorious martyrs and our courageous prisoners in Israeli prisons.
I tell them all that freedom is coming and is inevitable and that the occupation will come to an end. That will come about either with the independence of the State of Palestine, living side by side in peace and security with the State of Israel on the 1967 borders, or, if Israel chooses, with equal rights for all of the inhabitants of the land of historic Palestine from the river to the sea. Which will they accept?
When South Africa was liberated from the apartheid regime, Nelson Mandela said that he was grateful to the whole world and the United Nations, which contributed to and supported the end of apartheid in South Africa. Mandela added that their victory would not be complete until the Palestinian people were victorious. We, together with the Assembly, are entrusted to end the apartheid in Palestine — person by person, State by State, including the super-Powers. All of us should stand together. It is a commitment that should be fulfilled. Will the Assembly fulfil its duty? I very much hope so.